DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Objections
Claim 5 is objected to because: “perform measurement” should be “perform a measurement”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3, 5-11, and 13-18 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 18, the language in the clause is unclear and appears to be a run-on phrase.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Automatic Shadow Detection in Intra Vascular Ultrasound Images Using Adaptive Thresholding” by M. Basij et al. IEEE Int. Conf. Systems, Man, Cybernetics. Oct 2012 (hereinafter as Basij, of record).
Regarding claim 12, Basij discloses an ultrasonic diagnostic apparatus comprising: processing circuitry configured to cause an ultrasonic probe to perform an ultrasound scan of a subject (abstract; Fig. 6: IVUS images are acquired); extract a plurality of values corresponding to ultrasonic waves reflected from an identical depth based on signals obtained by the ultrasound scan (Fig. 6 shows image intensity values acquired at various circumferential depths centered about the catheter’s central axis); perform an analysis to identify a position where an acoustic shadow is generated at the identical depth by comparing a threshold with the plurality of values (Fig. 3, Section C. Detection of acoustic shadow, shows that in Step 6, “Med/Maxcen”, which is based upon a signal of the ultrasound scan, is compared to a threshold value “Th”); and generate shadow information that is information concerning the acoustic shadow that has appeared in a result of the ultrasound scan based on the analysis results on a plurality of depths (Fig. 6(c)(d): a red-hued segmentation is assigned to ultrasound shadows and overlaid upon an ultrasound image, wherein each depth of the scan region shown in the ultrasound image of Fig. 6 was scanned).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/JASON M IP/
Primary Examiner, Art Unit 3793